                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

ROBERT W. HUBER, JR.                                                    NOTICE

v.                                                                      Case Number: 16-CV-19-JPS

GLORIA ANDERSON, ELIZABETH
HARTMANN, MIKE WALCZAK, NIOMI BOCK,
KATHY WALTER, and ALLAN KASPRZAK

Type of case:
                                 þ CIVIL                          o CRIMINAL


Take notice that a proceeding in this case has been set for the place, date, and time set forth below:


PLACE:
                                                     ROOM NO.:    425
Federal Courthouse
517 E. Wisconsin Ave.                                DATE AND TIME:       THURSDAY, FEBRUARY 7, 2019
Milwaukee, Wisconsin                                                      at 10:00 AM

TYPE OF PROCEEDING:

                                     STATUS CONFERENCE
To help move this case forward in a timely manner, the Court has scheduled a Status
Conference for the above-referenced date and time.

To accommodate the parties’ schedule, appearances may be made by telephone; however,
neither cell phones nor calls made over a speaker phone may be used, as both technologies are
incompatible with the Court’s sound/teleconferencing equipment.

The Court will initiate the call. Therefore, if appearing by telephone, the parties must notify
the Court at 414-297-1122, in advance, of the direct number at which they may be reached.


                                                                STEPHEN C. DRIES
                                                                Clerk of Court

January 25, 2019                                                s/ Jodi L. Malek
Date                                                            (By) Deputy Clerk




                Case 2:16-cv-00019-JPS Filed 01/25/19 Page 1 of 1 Document 123
